 



RESTRICTED STOCK AWARD CERTIFICATE

June 12, 2003

Exhibit 10.62

Richard A. Young
219 Winchester Beach Drive
Annapolis, MD 21401 USA

Dear Richard:

Pursuant to the terms and conditions of the TeleCommunication Systems, Inc.
Amended & Restated 1997 Stock Incentive Plan (the “Plan”), you have been granted
a Restricted Stock Award (the “Award”) for the number of shares (each an “Award
Share”, and collectively, the “Award Shares”) of the Class A common stock, par
value $0.01 per share (the “Common Stock”) of TeleCommunication Systems, Inc.
(the “Company”) as outlined below. This Certificate constitutes part of and is
subject to the terms and provisions of the attached Restricted Stock Grant
Agreement (the “Agreement”) which is incorporated herein by reference.

Granted To: Richard A. Young
      (the “Employee”)
Grant Date: April 14, 2003
Award Shares Granted: 90,000
Vesting Schedule: 3-year Vesting

30,000 on 04/14/2004
30,000 on 04/14/2005
30,000 on 04/14/2006

By my signature below, I hereby acknowledge receipt of this Award granted on the
Grant Date shown above, which has been issued to me under the terms and
conditions of the Agreement and the Plan. I understand that I will forfeit all
unvested Award Shares at the close of business on my last day of employment at
TCS. I further acknowledge receipt of the Plan Prospectus and the latest annual
report or other SEC filing, and agree to be bound by all of the terms and
conditions of the Award, as evidenced in the Agreement, and the Plan.

     
Signature: /s/ Richard A. Young
  Date: ________________
                     Richard A. Young
   

Note: If there are any discrepancies in the name or address shown above, please
make the appropriate corrections on this form.

 